Foster, J.
(dissenting). We are asked to set aside a verdict convicting the defendant of the crime of robbery in the first degree upon the grounds that one of the jury was coerced into rendering the verdict, of prejudicial remarks made by the district attorney, and a plea of guilty by a codefendant taken during the course of the trial. The claim of coercion is based upon the colloquy between the court and various members of the jury when it was *666reported that they were unable to agree. This is set forth in full in the opinion of the presiding justice.
It is not asserted that the trial judge said anything improper, or acted coercively, but rather that he failed to say enough, the theory being that he should have protected the dissenting juror and rebuked those who made the offensive and disparaging remarks concerning this juror. The remarks complained of were offensive in that they cast aspersions on the mental capacity of the juror, and doubtless should not have been made. But this, however, is the counsel of perfection, and the final result of a trial ought not to be disturbed merely because some jurors became garrulous and offensive. It is doubtful here whether anything said by way of rebuke would have made the jury room thereafter a place of more sweetness and light.
It is a matter of common knowledge among those familiar with jury trials that jurors in the heat of discussion frequently quarrel and bicker among themselves over the determination of questions of fact, and it requires no strain on credulity to believe that on such occasions some jurors may indulge in discourteous reflections on the mental abilities of others. Lapses of this character in decorum are not confined to juries alone. They are not unknown to other deliberative and determinative bodies, for instance courts and Legislatures.
If the remarks complained of had taken place in the jury room they would- not have constituted sufficient ground for reversal, if we had power to review them at all, which may be seriously doubted. Under such circumstances I think we would be bound to hold that they did not amount to coercion. Does the fact that they took place in open court change the situation so as to make them coercive? I think not. While the trial judge rebuked no one, he did state patiently and clearly the duties of jurors in the consideration of evidence, and he made no appearance of acceding to the request of one juror for an audience with him and the district attorney after the jury was discharged. Certainly he made no coercive remarks. For all we know the dissenting juror may have theretofore refused to discuss the evidence at all, in fact the remarks of other jurors rather point to that conclusion. In any event we ought not to assume that she did not understand the final instructions given, or in the face thereof she was so fragile minded that offensive remarks by other jurors frightened her into acquiescence. It should be remembered that she had a right to change her mind at any time, and it seems to me that if a finding of coercion is to be made it should be made only upon strong and convincing proof and not merely by way of inference from the remarks of angry and garrulous jurors. In this connection it should be considered *667also that an appreciable period of time elapsed, not long to be sure but still appreciable, after the jury finally left to deliberate and before a verdict was returned. As to what may have happened in this interval we have no knowledge.
The remark of the district attorney as to the expense involved was quite evidently made under the assumption that the jury was then about to be discharged for failure to agree. I agree that it would have been an improper argument if made in the summation, but I do not think that it would have been so prejudicial as to require reversal. It was directed merely to an agreement, not to a conviction. Indeed, the whole colloquy involved concerns the question of agreement, nothing else. Of course, an agreement was desirable in this case as in every other case, and equally, of course, the expense attendant upon a disagreement is undesirable. These are matters known to every one and it does not necessarily follow that a statement of this bald truth improperly influenced the jury.
I also fail to see anything of substance to the argument that the plea of the codefendant, taken during the trial, was prejudicial error. Unquestionably the defendant had the right to change his plea at any time. The People also had a right to use him as a witness, and then, of course, his conviction by plea was bound to be revealed. In the first instance the People had the right to try the defendants together, unless for sufficient reason an order of severance had been made, and it would seem preposterous to hold that if one defendant desired to change his plea after the trial had commenced a mistrial had to be directed in order to take such plea.
Finally I think the evidence is conclusive as to the defendant’s guilt, and in this connection I am not impressed with the argument that we may not consider the evidence upon the issues presented upon this appeal. It has, in my judgment, quite some bearing on the claim of coercion for it tends to explain the aspersive attitude of some of the jurors. It indicates, I think, that this attitude had its origin in the refusal of the dissenting juror to consider the evidence at all. In other words, I think the evidence is revealing on the question of whether the dissenting juror was the victim of coercion or whether she had merely stubbornly declined to discuss the evidence at all or open her mind to any argument. Whether this is so or not, I do not think that coercion within the meaning of any authority has been established. I, therefore, dissent and vote to affirm the conviction.
Schenck, J., concurs.
Judgment of conviction reversed on the law and new trial ordered.